Citation Nr: 0021486	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-01 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from March 1942 to 
June 1946.  The veteran died in November 1996.  The appellant 
is the veteran's widow.

This appeal arises from a March 1997 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) 
located in St. Petersburg, Florida.  In that decision, the RO 
denied service connection for the cause of the veteran's 
death.  

The Board of Veterans' Appeals (Board) interprets the 
statements from the appellant and her representative as 
raising the issue of entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318(b).  The RO has not formerly adjudicated 
this claim.  The issue is, therefore, referred to the RO for 
appropriate action.  See Marso v. West, 13 Vet.App. 260 
(1999) and 38 C.F.R. § 3.22 (effective in January 2000).  


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in November 1996 at the age of 71 from a right 
hemorrhagic cerebral vascular accident. 

2.  At the time of the veteran's death, service connection 
had been established for a generalized anxiety disorder, 
which was evaluated as 100 percent disabling effective from 
March 1994; post-operative bilateral vein ligation with 
venous stasis, which was rated as 30 percent disabling; 
post-operative arthritis of the left knee which was evaluated 
as 10 percent disabling; and post-operative arthritis of the 
right knee which was rated as 10 percent disabling.  

3.  There is no competent medical evidence which shows that 
the cerebral vascular accident is related to military service 
or was manifested within a year after service.

4. There is no competent medical evidence which establishes 
of a causal relationship between the cause of the veteran's 
death and the veteran's service-connected disabilities.  

5.  There is no competent medical evidence which shows that a 
disability of service origin was involved in the veteran's 
death or resulted in such debilitation and general impairment 
of health as to render the veteran materially less capable of 
resisting the cause of death.

6.  The appellant's claim for service connection for cause of 
the veteran's death is not plausible and VA has no duty to 
assist the appellant in the development of facts pertinent to 
her claim, to include obtaining an opinion from an 
independent medical expert.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. § 3.303 (1999).  
Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disorder. 38 C.F.R. § 3.310 (1999).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disorders, including 
hypertension, or brain hemorrhage or thrombosis become 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such diseases shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disorders 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto. For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service- connected disease or 
injuries of any evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. 3.312.

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza, supra.  See also Heuer, supra; Grottveit, supra; and 
Savage v. Gober, 10 Vet.App. 488, 497 (1997).  A 
well-grounded claim for service connection for the cause of 
the veteran's death, therefore, is one which justifies a 
belief by a fair and impartial individual that it is 
plausible that the veteran's death resulted from a disability 
incurred in or aggravated by service.  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in the development of facts pertinent to the 
claim, and the claim must fail.  See Epps, supra.  

The appellant asserts in her substantive appeal that the 
cause of the veteran's death was due to the post-operative 
bilateral vein ligation with venous stasis or hypertension 
which was caused by his service connected anxiety.

According to the official certificate of death, the veteran 
died on November 22, 1996 at the age of 71 from a right 
hemorrhagic cerebral vascular accident.  No other conditions 
leading to the immediate cause of the veteran's death were 
listed on the death certificate.  No autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for the following disabilities:  a generalized anxiety 
disorder, which was evaluated as 100 percent disabling 
effective from March 1994; post-operative bilateral vein 
ligation with venous stasis, which was rated as 30 percent 
disabling effective from March 1980; post-operative arthritis 
of the left knee which was evaluated as 10 percent disabling 
effective from March 1980; and post-operative arthritis of 
the right knee which was rated as 10 percent disabling 
effective from March 1980.  

The service medical records, including the June 1946 
separation examination, are negative for findings diagnostic 
of a cardiovascular disorder, to include hypertension, a 
right hemorrhagic cerebral vascular accident.  The records 
show that the veteran did experience a thrombosis of the 
right posterior tibial veins.  He underwent bilateral common 
femoral vein ligations.

Post-service medical records reflect VA and private treatment 
and examinations from November 1946 until the veteran's death 
for various disorders.  These records show treatment for 
orthostatic hypotension during a July 1986 VA hospitalization 
for depression and suicidal thoughts.  An electrocardiogram 
apparently conducted in January 1989 showed borderline 
findings.  A VA report of computed tomography (CT) conducted 
on the veteran's head in July 1989 showed multiple 
periventricular white matter infarctions but no evidence of 
recent hemorrhage or intraparenchymal air extra-axillary.  

The veteran was evaluated at a VA outpatient clinic in 
November 1989 for progressive memory loss.  The impression 
was multiple infarcts versus Alzheimer's Dementia.  A VA 
cardiac function study completed in June 1990 showed a 
proximal septal wall motion defect with normal wall motion in 
the rest of the study as well as normal left and right 
ventricular ejection fractions.  The post service medical 
records do not contain a diagnosis of hypertension.

The pertinent post-service medical records reflect numerous 
instances of VA inpatient and outpatient treatment for his 
service connected disorders. Particularly his psychiatric 
disorders and the post-operative bilateral vein ligation with 
venous stasis.  

On November 14th, 1996, the veteran was hospitalized at the 
local VA Medical Center (VAMC) with a cough, elevated 
temperatures, and shortness of breath. There was a baseline 
history of dementia.  Following treatment he was doing well. 
Then two days after admission he was found to be unresponsive 
except to pain.  A CT scan of the head showed a hemorrhagic 
cerebrovascular accident in the right temporoparietal lobe 
with a 2-cm midline shift. On November 22nd, 1996, he died.  
The terminal diagnoses were large right-sided hemorrhagic 
cerebrovascular accident with a 2-cm midline shift in the 
right temporoparietal lobe, hypothyroidism, and left lower 
lobe pneumonia.

To summarize, the appellant's statements describing the 
symptoms of a disability or an incident which has occurred 
are considered to be competent evidence.  However, when the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).

The appellant is contending that the veteran's 
service-connected generalized anxiety disorder caused him to 
develop hypertension, which in turn caused the right 
hemorrhagic cerebral vascular accident that resulted in his 
death.  In the alternative she states that the post-operative 
bilateral vein ligation with venous stasis caused him to 
develop blood clots in his legs which subsequently led to the 
stroke that resulted his death.

In this regard, the medical records included in the claims 
folder contain no diagnosis of hypertension.  The first 
indication of heart disease was in the late 1980s.  A 
proximal septal wall motion defect was found in June 1990.  
This is many years after service.

The appellant has not submitted an competent medical evidence 
nor is there any competent medical evidence of record 
associating the veteran's service-connected generalized 
anxiety disorder to any other cardiovascular disorder, to 
include hypertension, if in fact it was present, or to the 
right hemorrhagic cerebral vascular accident.  Additionally, 
there is no medical evidence of record which indicates that 
the veteran developed any blood clots due to his service 
connect disabilities which caused the cerebrovascular 
accident. 

The appellant has not submitted any competent medical 
evidence nor is there any competent medical evidence of 
record which shows that the right hemorrhagic cerebral 
vascular accident is of service origin or related to any 
incident of service. Additionally, there is no competent 
medical evidence which shows that the veteran's service 
connected disabilities were involved in the veteran's death 
or resulted in such debilitation and general impairment in 
health as to render the veteran materially less capable of 
resisting the effects of the cause of death.  Accordingly, 
her claim is not well grounded and must be denied. 

In a May 2000 statement, the appellant's representative asked 
that VA obtain an independent medical expert opinion to 
establish the nexus requirement of the appellant's cause of 
death claim.  The Board may obtain an additional medical 
opinion from an independent medical expert when a medical 
complexity or controversy is presented. 38 C.F.R. § 20.901(d) 
(1999).  However, there is no medical evidence of record 
linking the veteran's cause of death to service or his 
service connected disabilities, and as no competent medical 
evidence or medical nexus is of record, this case does not 
present a complex or controversial medical question 
warranting an IME.  Moreover, because the claim is not well 
grounded, VA has no duty to assist the appellant in the 
development of facts pertinent to her claim, to include 
obtaining an IME.  See Morton v. West, 12 Vet.App. 477, 
485-486 (1999).  See also, Meyer v. Brown, 9 Vet.App. 425, 
434 (1996).  The Board is bound by decisions of the United 
States Court of Appeals for Veterans Claims.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that she has not 
been prejudiced by the decision herein.  The Board notes that 
where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise 
the claimant of the evidence needed to complete her 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, the RO has informed the appellant of the type of 
evidence needed to establish her claim.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

